DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 1/21/2021 are acknowledged.  Claims 1, 4, 9, and 19-20 are amended.  Claims 7 and 12-15 are amended.  Claims 1-6, 8-11, and 16-20 are pending and are currently under examination.

Objections Withdrawn 
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code on page 43 is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 4 and 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claim(s) 1-2, 5-12, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Bristol-Meyers Squibb (A Phase 1/2 , Open-label Study of Nivolumab Monotherapy or Nivolumab Combined With Ipilimumab in Subjects With Advanced Metastatic Solid Tumors, Study NCT01928394, posted August 23, 2013; https://www.clinicaltrials.gov/ct2/history/NCT01928394?V_1=View#StudyPageTop) is withdrawn in light of applicant’s amendment thereto. 

The rejection of claims 1-12 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al (J Immunotherapy Cancer, 3(Suppl 2):P376, 2015; IDS filed on 8/21/2019) is withdrawn in light of applicant’s amendment thereto.



The rejection of claims 7 and 12-14 under 35 U.S.C. 103 as being unpatentable over Taylor et al (J Immunotherapy Cancer, 3(Suppl 2):P376, 2015; IDS filed on 8/21/2019) in view of Wolchok et al. (NEJM,  369:122-133, 2013; IDS filed 8/21/2019) is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claims 1-14, 16, and 20 under 35 U.S.C. 103 as being unpatentable over Taylor et al (J Immunotherapy Cancer, 3(Suppl 2):P376, 2015; IDS filed on 8/21/2019) in view of Ott et al (J Clin Oncol, Vol 33, No 15 suppl: 7502) is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Maintained 
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (J Immunotherapy Cancer, 3(Suppl 2):P376, 2015; IDS filed on 8/21/2019) in view of Wolchok et al. (NEJM,  369:122-133, 2013; IDS filed 8/21/2019) for the reasons set forth in the previous office action.  The rejection has been amended to reflect amendments to the claims.
The instant claims are drawn to methods of treating subjects with a tumor derived from a small cell lung cancer comprising administering an anti-PD-1 antibody and an anti-CTLA-4 antibody. 
Taylor et al disclose methods of treating SCLC after failing platinum-based chemotherapy (see page 1, column 1, methods section).  The patients were administered 1+1 mg/kg or 1+3 mg/kg of nivolumab+ipilimumab every 3 weeks for 4 cycles followed by 3mg/kg 
Taylor et al differs from the instant invention in that they do not disclose the particular doses and timing of the anti-PD-1 antibody recited in claims 1 and 17-19.
It would have been obvious at the time of invention to use the doses and timing recited in the claims because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  The instant specification states that “Actual dosage levels of the active ingredient or ingredients in the pharmaceutical compositions of the present disclosure can be varied so as to obtain an amount of the active ingredient which is effective to achieve the desired therapeutic response for a particular patient, composition, and mode of administration, without being unduly toxic to the patient. The selected dosage level will depend upon a variety of pharmacokinetic factors including the activity of the particular compositions of the present disclosure employed, the route of administration, the time of administration, the rate of excretion of the particular compound 
Taylor et al as set forth above also differs in that they do not disclose that the tumor has ≥5% of tumor cells expressing PD-L1.
Wolchok et al disclose treatment of tumors with 1mg/kg of nivolumab and 3mg/kg of ipilimumab every three weeks for four doses followed by nivolumab (see page 123, column 2).  Treatment was performed in patients that had expression of PD-L1 in at least 5% of tumor cells (see page 128, final paragraph).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use the method disclosed by Taylor to treat SCLC in patients expressing PD-L1 in at least 5% of tumor cells, as disclosed by Wolchok et al because it would be expected that nivolumab, which inhibits PD-L1 activity would be most useful in tumors that have higher expression of PD-L1.  One would have had a reasonable expectation of success because Wolchok et al showed successful treatment of tumors in patients with expression of PD-L1 in 5% of tumor cells and because Taylor et al showed successful treatment of SCLC using nivolumab+ipilimumab.  In addition, it is simple reasoning that tells us that a treatment that targets PD-L1 would work best in tumors with higher expression of PD-L1.
Applicant argues:  That none of the references, alone or in combination, teach or suggest the claimed flat dosing and specific dosing regimen of claim 1.  Applicant argues that the examiner has not pointed to a combination of references that would have provided a reason for a skilled artisan to modify the weight-based doses disclosed by Taylor and Wolchok.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Applicant is correct that the examiner has not cited a combination of references that suggests modifying the dosages listed in Taylor and Wolchok.  However, this is not the basis of the rejection. As stated previously, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  Applicant’s arguments have not addressed this and are therefore not persuasive.

New Claim Rejections 
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (J Immunotherapy Cancer, 3(Suppl 2):P376, 2015; IDS filed on 8/21/2019) in view of Wolchok et al. (NEJM,  369:122-133, 2013; IDS filed 8/21/2019) as applied to claims 1-6, 8-11 and 17-20 above, and further in view of Ott et al (J Clin Oncol, Vol 33, No 15 suppl: 7502).
The instant claims are drawn to methods of treating subjects with a tumor derived from a small cell lung cancer comprising administering an anti-PD-1 antibody and an anti-CTLA-4 antibody. 
Taylor et al in view of Wolchok et al as set forth above differs from the instant invention in that they do not disclose pembrolizumab as the anti-PD-1 antibody.  
Ott et al disclose the use of pembrolizumab to treat small cell lung cancer.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to us pembrolizumab as the anti-PD-1 antibody in the method of Taylor because pembrolizumab is generally well tolerated and was shown to have anti-tumor activity.
One would have had a reasonable expectation of success because pembrolizumab was shown to have anti-tumor activity in the treatment of small cell lung cancer.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN GANGLE/            Primary Examiner, Art Unit 1645